Cite as: 579 U. S. ____ (2016)             1

                   GINSBURG, J., concurring

SUPREME COURT OF THE UNITED STATES
           JABARI WILLIAMS v. LOUISIANA
  ON PETITION FOR WRIT OF CERTIORARI TO THE COURT OF 

         APPEAL OF LOUISIANA, FOURTH CIRCUIT

              No. 14–9409. Decided June 20, 2016

   The motion of petitioner for leave to proceed in forma
pauperis and the petition for a writ of certiorari are
granted. The judgment is vacated, and the case is re-
manded to the Court of Appeal of Louisiana, Fourth Cir-
cuit for further consideration in light of Foster v. Chat-
man, 578 U. S. ___ (2016).
   JUSTICE GINSBURG, with whom JUSTICES BREYER,
SOTOMAYOR, and KAGAN join, concurring in the decision to
grant, vacate, and remand.
   “The Constitution forbids striking even a single prospec-
tive juror for a discriminatory purpose.” Foster v. Chat-
man, 578 U. S. ___, ___ (2016) (slip op., at 9) (internal
quotation marks omitted) (citing Batson v. Kentucky, 476
U. S. 79 (1986)). Batson “provides a three-step process for
determining when a strike is discriminatory:
    “First, a defendant must make a prima facie showing
    that a peremptory challenge has been exercised on the
    basis of race; second, if that showing has been made,
    the prosecution must offer a race-neutral basis for
    striking the juror in question; and third, in light of the
    parties’ submissions, the trial court must determine
    whether the defendant has shown purposeful discrim-
    ination.” Foster, 578 U. S., at ___ (slip op., at 9) (in-
    ternal quotation marks omitted; emphasis added).
  This case concerns a Louisiana procedural rule that
permits the trial court, rather than the prosecutor, to
supply a race-neutral reason at Batson’s second step if
“the court is satisfied that such reason is apparent from
2                 WILLIAMS v. LOUISIANA

                    GINSBURG, J., concurring

the voir dire examination of the juror.” La. Code Crim.
Proc. Ann., Art. 795(C) (West 2013). Louisiana’s rule, as
the Louisiana Supreme Court has itself recognized, does
not comply with this Court’s Batson jurisprudence. State
v. Elie, 05–1569 (La. 7/10/2006), 936 So. 2d 791, 797 (cit-
ing Johnson v. California, 545 U. S. 162, 172 (2005)). At
Batson’s second step, “the trial court [must] demand an
explanation from the prosecutor.” Johnson, 545 U. S., at
170; see id., at 172 (“The Batson framework is designed to
produce actual answers [from a prosecutor] to suspicions
and inferences that discrimination may have infected the
jury selection process. . . . It does not matter that the
prosecutor might have had good reasons; what matters is
the real reason [jurors] were stricken.” (internal quotation
marks and alterations omitted)); id., at 173 (improper to
“rel[y] on judicial speculation to resolve plausible claims of
discrimination”).
   The rule allowing judge-supplied reasons, nonetheless,
remains operative in Louisiana and was applied in peti-
tioner’s 2012 trial. On remand, the appropriate state
court should reconsider petitioner’s argument that the
rule cannot be reconciled with Batson. A Louisiana court,
“like any other state or federal court, is bound by this
Court’s interpretation of federal law.” James v. Boise, 577
U. S. ___, ___ (2016) (per curiam) (slip op., at 2). See also
App. to Pet. for Cert. 19a (Belsome, J., dissenting) (“[T]he
United States Supreme Court has made clear . . . that the
State is obligated to offer a race-neutral reason. The judge
is an arbiter not a participant in the judicial process.
Allowing the court to provide race-neutral reasons for the
State violates [the Constitution].”).
                 Cite as: 579 U. S. ____ (2016)           1

                     ALITO, J., dissenting

SUPREME COURT OF THE UNITED STATES
           JABARI WILLIAMS v. LOUISIANA
 ON PETITION FOR WRIT OF CERTIORARI TO THE COURT OF 

        APPEAL OF LOUISIANA, FOURTH CIRCUIT

              No. 14–9409. Decided June 20, 2016

  JUSTICE ALITO, with whom JUSTICE THOMAS joins,
dissenting from the decision to grant, vacate, and remand.
  For the reasons set out in my statement in Flowers v.
Mississippi, No. 14–10486, I would deny the petition.
  The concurring statement calls upon the appropriate
state court on remand to consider petitioner’s argument
that the trial judge did not comply with the second step of
the procedure mandated by Batson v. Kentucky, 476 U. S.
79 (1986), because the judge, in accordance with a state
procedural rule, rejected a defense challenge on the
ground that a race-neutral reason for the strike was ap-
parent from the voir dire of the juror in question. But
whether petitioner is entitled to relief on this ground has
nothing to do with Foster, which “address[ed] only Bat-
son’s third step.” Foster v. Chatman, 578 U. S. ___, ___
(2016) (slip op., at 10).